



EXHIBIT 10.2

FIRST AMENDMENT TO LOAN AGREEMENT




THIS FIRST AMENDMENT TO LOAN AGREEMENT (the “First Amendment”), dated April 2,
2012 by and between the OHIO WATER DEVELOPMENT AUTHORITY (the “Issuer”) and
FIRSTENERGY GENERATION CORP. (the “Company”), to the Waste Water Facilities Loan
Agreement, dated as of April 1, 2006, entered into by the Issuer and the Company
in connection with the issuance by the Issuer of $90,140,000 State of Ohio
Pollution Control Revenue Refunding Bonds Series 2006-A (FirstEnergy Generation
Corp. Project) (the “Agreement”), with capitalized terms used herein and not
otherwise defined herein having the meanings ascribed to such terms in the
Agreement;




W I T N E S S E T H :


WHEREAS, the Issuer has issued $90,140,000 aggregate principal amount of State
of Ohio Pollution Control Revenue Refunding Bonds, Series 2006-A (FirstEnergy
Generation Corp. Project) (the “Bonds”) pursuant to Chapter 6121 of the Ohio
Revised Code and a Trust Indenture dated as of April 1, 2006 between the Issuer
and the trustee thereunder (the “Trustee”), currently The Bank of New York
Mellon Trust Company, N.A. (the “Original Indenture”), for the purpose of
assisting the Company in the refinancing of a portion of the cost of the
acquiring, constructing and installing certain facilities comprising “waste
water facilities” as defined in Section 6121.01 of the Ohio Revised Code; and
WHEREAS, the Company has determined that it is in its best interests to pursue
converting from an Ohio corporation to an Ohio limited liability company (the
“LLC Conversion”); and
WHEREAS, Section 6.5 of the Agreement provides that the Issuer and the Company
may enter into, and the Trustee may consent to, amendments and supplements to
the Agreement in any respect in connection with any mandatory purchase of all of
the Bonds pursuant to Section 5.01(b) of the Original Indenture provided that
such amendment shall not be effective until after such mandatory purchase or
purchase in lieu of redemption and the payment of the purchase price in
connection therewith; and
WHEREAS, the Company has directed that the Bonds be converted from a Daily Rate
to a Weekly Rate on April 2, 2012, and in connection therewith the Bonds will be
subject to mandatory purchase on such date; and

--

--------------------------------------------------------------------------------





EXHIBIT 10.2

WHEREAS, consistent with the foregoing, and pursuant to the requirements of
Section 15.03 of the Original Indenture, the Issuer and the Company have
determined to amend the Agreement by removing references to maintaining its
“corporate” existence, such amendment to be effective upon mandatory purchase of
the Bonds on April 2, 2012 and payment of the purchase price in connection
therewith; and
WHEREAS, concurrently herewith, the Issuer and the Trustee are entering into a
First Supplemental Trust Indenture pursuant to which the Original Indenture will
be amended to provide that conversions from the Daily Rate, the Weekly Rate or
the Semi-Annual Rate may be made on any Business Day, and to make certain other
amendments to the Original Indenture of an administrative nature (including
amendments to the Original Indenture to provide for the LLC Conversion); and
WHEREAS, the Trustee has consented to this First Amendment to the Agreement as
evidenced below;
NOW, THEREFORE, the Issuer and the Company covenant and agree as follows:    
SECTION 1.    Section 5.2 of the Agreement is hereby amended to read as follows:
5.2 Existence. So long as the Bonds are outstanding, the Company will maintain
its existence and its qualification to do business in Ohio, except that it may
dissolve or otherwise dispose of all or substantially all of its assets and may
consolidate with or merge into another entity or permit one or more entities to
consolidate with or merge into it, if the surviving, resulting or transferee
entity, if other than the Company, is solvent, has a net worth at least equal to
the net worth of the Company immediately prior to the transaction, and assumes
in writing all of the obligations of the Company hereunder and under the Note,
and is an entity organized under one of the states of the United States of
America and is duly qualified to do business in Ohio.
SECTION 2.    Upon effectuating the conversion from a corporation to a limited
liability company, the entity as so organized and as renamed, ipso facto, shall
be the Company under the Agreement, as amended by this First Amendment, and the
Note, without the execution of an amended promissory note or the filing of any
instrument or any further act, deed or conveyance on the part of any of the
parties hereto.
SECTION 3.    This First Amendment shall be effective upon mandatory purchase of
the Bonds, and payment of the purchase price in connection therewith, on April
2, 2012.
SECTION 4.    This First Amendment may be executed in any number of
counterparts, each of which shall be regarded as an original and all of which
shall constitute but one and the same instrument.



--

--------------------------------------------------------------------------------





EXHIBIT 10.2






--

--------------------------------------------------------------------------------





EXHIBIT 10.2

IN WITNESS WHEREOF, the Issuer and the Company have caused this First Amendment
to be duly executed and delivered in their respective names, all as of the date
hereinbefore written.




OHIO WATER DEVELOPMENT
AUTHORITY




By: /s/ Steve Grossman    
Executive Director






FIRSTENERGY     GENERATION CORP.




By: /s/ Steven R. Staub    
Assistant Treasurer














Acknowledged and consented to as of the date set forth above.


THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Trustee




By: /s/ Biagio Impala                
Vice President






